Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
2.	This communication is in response to the amendment of 1/7/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-4, 6-11 are currently pending in the application.


Allowable Subject Matter
3.      Claims 1-4, 6-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 11 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose  wherein a resource element of the first TTI is shorter than a resource element of the second TTI in terms of a time and wherein the resource element of the first TTI is longer than the resource element of the second TTI in terms of a frequency. It is noted that the closest prior art, Rubin et al. (US 2013/0279491), in view of Brahmi et al. US 2016/0242223), in view of Cheon et al. (US 2007/0201404) discloses a hybrid protocol .


Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NGUYEN H NGO/Examiner, Art Unit 2473